STATON, Judge,
dissenting.
I dissent from the results reached by the Majority Opinion. After an excellent recitation of the authorities on the fair trial issue, the Majority remanded Fox v. State “. .. for further proceedings consistent with the views expressed herein.” My dissent goes to the misinterpretation of Lindsey v. State (1973), 260 Ind. 351, 295 N.E.2d 819. Lindsey requires that Fox be granted a new trial instead of merely remanding the case back to the trial court for further proceedings. The verdict of the jury was delivered approximately fifteen months ago. Any polling of the jury at this late date would be meaningless due to the passage of time and the dulling of memories due to intervening events. Furthermore, Lindsey, a 1973 Supreme Court opinion written by Justice Prentice, clearly sets forth the guidelines and procedure to be followed by the trial court when an invasion of the judicial process threatens a fair trial. I would grant Fox a new trial.
The media invasion in Lindsey occurred during the trial instead of during the deliberations of the jury. In the Majority Opinion, it states: “At about 8:00 o’clock in the morning after the jury returned its verdict the court bailiff discovered a copy of the March 23,1981 edition of Newsweek magazine in the jury room... The matter was brought to the court’s attention through Fox’ motion to correct errors which was accompanied by an affidavit from the bailiff.” When this occurred, the trial court was mandated by Lindsey to take proper remedial action to assure a fair trial to Fox. In Lindsey, Justice Prentice wrote:
“. .. although there has been no showing that the news item prejudiced the jury, we nevertheless, hold that the failure of the trial judge to take remedial action at the proper time was violation of the defendant’s constitutional right to a fair trial.” 295 N.E.2d at 822.
Lindsey guidelines require that the trial court interrogate the members of the jury at the time the invasion is brought to its attention—not a year and a half later. Lindsey further provides that:
“at a minimum it must, at that time, interrogate the jury to determine its exposure, and that jurors acknowledging exposure should be examined individually to determine the extent of such exposure and the likelihood of prejudice resulting therefrom. The merits of examining separately is two-fold. First, it protects those not already exposed and eliminates the compounding of exposure; and second, it places an exposed juror in the best position possible to disclose the nature and extent of his exposure, possibly his own impropriety, with a minimum of embarrassment, self-consciousness or fear and therefore the maximum possibility of arriving at the truth. At best, jurors are naturally reluctant to admit their own malfeasance, no matter how innocently committed.
“The defendant, in this case, was not afforded such minimum protection (My emphasis.). 295 N.E.2d at 823.
Lindsey concluded that a defendant is “... entitled, as a matter of right, to have the jury polled to determine which jurors, if any, had been exposed...” to the highly prejudicial publication. After receiving notice of the highly prejudicial publication in the juryroom, the trial court made no effort to interrogate the members of the jury or to afford the minimum protection to Fox. *1391Not even the appearance of a fair trial was attempted by the trial court.
In Lindsey, the trial court attempted to ascertain from the jury whether they had read a certain newspaper story after the verdict was delivered. The trial court had notice of the jury’s exposure to the newspaper article during the trial and before the verdict. The Indiana Supreme Court in Lindsey held the trial court did not “. .. take remedial action at the proper time” and did not afford the defendant the “minimum protection” to assure a fair trial. In Fox’s trial, the trial court did absolutely nothing after receiving Fox’s Motion to Correct Errors. The only action that can be taken by this Court to assure Fox a fair trial at this late date is to grant Fox a new trial.